Citation Nr: 0740232	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for ruptured breast 
implants.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a dental condition.  

3.  Entitlement to service connection for thyroid cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to April 
1999.  She also had an unverified period of inactive duty in 
the Reserves until sometime in the year 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim for service 
connection for thyroid cancer and declined to reopen the 
claims for service connection for ruptured breast implants 
and a dental condition.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  Such development would ensure 
that her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The veteran's claims for service connection for ruptured 
breast implants and a dental condition were previously denied 
on the basis that there was no evidence of a chronic 
condition.  See September 2001 rating decision.  She filed a 
claim to reopen in August 2003, and while the RO informed her 
of the need to provide new and material evidence in order to 
reopen her claims, the notice sent by the RO did not meet the 
requirements as stipulated in Kent.  See October 2003 letter.  
On remand, the RO/AMC must provide notice to the veteran as 
required in Kent.  

As for her other claim, the veteran contends that she 
developed thyroid cancer as a result of active service.  She 
asserts that she complained about throat discomfort on 
numerous occasions while stationed in Naples, Italy, but was 
told it was mucus running down her throat.  The veteran 
reports seeking medical treatment shortly after her discharge 
from service at the VA Medical Center (VAMC) in Washington, 
DC due to what she described as tugging, discomfort and 
pinching on the right lower side of her throat.  She 
indicates that she was sent home on multiple occasions 
without any testing even when her right thyroid seemed a 
little larger than her left.  The veteran asserts that she 
discontinued VA treatment and sought private treatment, after 
which she was found to have a tumor and thyroid cancer.  She 
testified that after a biopsy of her thyroid was performed by 
her private doctor, she was told that the cancer had been 
brewing for many years.  The veteran further testified that 
the doctor had to remove her entire thyroid and told her that 
had the cancer been caught earlier, he might have been able 
to save some of her gland.  See August 2003 statement in 
support of claim; notice of disagreement (NOD) received in 
April 2004; January 2005 VA Form 9; August 2007 hearing 
transcript.  

The Board acknowledges that the veteran's service medical 
records reveal that when examined, her neck was supple 
without nodes and her thyroid had no nodules or masses.  See 
April 1994 health record; December 1998 health and outpatient 
records.  The Board also acknowledges that at the time of her 
separation from service, the veteran denied thyroid trouble 
or goiter, that there are no notations related to any thyroid 
problems, and that a clinical evaluation of her endocrine 
system was normal.  See January 1999 reports of medical 
examination and history.  

VA treatment records indicate that in May 2000, the veteran 
complained of a knot on the right side of her neck that had 
been there for six months, dryness in her throat, and neck 
pain when she awoke from sleep.  An examination of her neck 
revealed no abnormalities and the examiner reported that the 
thyroid nodules would be the most likely abnormality in a 
woman this age but she did not feel any.  See clinic progress 
note.  The veteran put the examiner's finger on the "knot" 
which was the side of a ring of cartilage.  Subsequent 
examinations of the veteran's neck revealed no discrete 
masses, nodes, lesions or edema.  See e.g., July 2000 
otolaryngology note; November 2000 dental oral and 
maxillofacial surgery (OMFS) extraction note.  In August 
2001, however, a small nodule was felt on the right lobe of 
the thyroid and an ultrasound was ordered.  See Homestead 
Community Based Outpatient Clinic (CBOC) primary care note.  
In pertinent part, the thyroid/parathyroid ultrasound report 
indicated that the right hemi-thyroid was normal in size and 
showed a hypoechoic lesion in the mid portion measuring 1.3 
centimeters in diameter; the impression indicated that it did 
not look like a cyst and that it was a solid lesion.  See 
August 2001 ultrasound/nuclear medicine report.  In October 
2001, the veteran reported that she had noticed the right 
nodule 18 months before and that she had a bothersome 
sensation (not pain) over the prior six months.  Physical 
examination revealed a supple, right thyroid nodule one by 
one centimeters and a small submandibular lymph node (LN) 
that was mobile and non-tender.  The veteran was assessed 
with thyroid nodule with borderline low thyroid-secreting 
hormone (TSH) (even though patient is clinically euthyroid).  
The examining physician indicated that he would get a thyroid 
scan to assess if the nodule was warm and may get fine needle 
aspiration (FNA) for cytology and repeat TSH today.  See 
Miami VAMC endocrinology general note.  No other VA records 
related to treatment for the veteran's thyroid are contained 
in the record.  

The private post-service medical evidence indicates that the 
veteran was assessed with a questionable neck mass in January 
2002 when she complained of a sore throat and indicated that 
she had a lump on her throat.  The veteran reported noticing 
the lump a year prior when she was in the military.  A 
computerized tomography (CT) scan of the veteran's neck was 
subsequently conducted, which in pertinent part contained an 
impression of small nodules, inferior pole, right thyroid 
gland.  A thyroid sonogram in April 2002 contained an 
impression of dominant nodule within the lower pole of the 
right lobe seen with associated calcifications that may be 
psammomatous; while this type of calcification is suggestive 
for a papillary tumor, the patient is status post-benign 
biopsy of the nodule.  A millimetric nodule was also 
suggested with the left lobe and it was noted that thyroid 
scintigraphy may be helpful for complete evaluation for 
function of the nodule as well as thyroid gland relevant to 
the gland size, which is at the upper limits for normal.  The 
veteran was subsequently found to have papillary cancer in 
the right thyroid lobe.  She underwent a total thyroidectomy 
in August 2002.  In December 2002, it was noted that the 
tumor had extended to the inferior section margin and into 
extrathyroidal tissue.  The veteran thereafter underwent a 
right cervical lymph node biopsy (excisional biopsy) in April 
2003 due to metastasis.  See records from Dr. Marraccini.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, a medical 
opinion is necessary in relation to the veteran's claim for 
service connection for thyroid cancer for the purpose of 
ascertaining whether the thyroid cancer is related to 
service.  This is particularly important given the veteran's 
contentions, the May 2000 VA record indicating that she 
complained of a knot on the right side of her neck for six 
months prior, the October 2001 notation that the veteran had 
noticed a right nodule 18 months before, and the subsequent 
diagnosis of thyroid cancer.  

The veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).



Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen her previously denied claims for 
service connection for ruptured breast 
implants and a dental condition, as 
required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran must be 
informed of the basis for the previous 
denial in September 2001, and of what the 
evidence must show in order to reopen her 
particular claims.

2.  Arrange for an appropriate specialist 
to review the veteran's claims folder and 
provide a medical opinion regarding 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the veteran's thyroid 
cancer had its onset during active 
service or within one year of her 
separation from service.  

The doctor must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.  If 
the requested opinion cannot be given 
without further examination of the 
veteran, such examination should be 
scheduled.  

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



